Citation Nr: 0624921	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  01-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from October 1968 to March 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously denied the issue on appeal in a decision dated 
in July 2001.  The appellant then filed a timely appeal of 
this decision, which was later affirmed by the United States 
Court of Appeals for Veterans Claims (Court) in January 2004.  
The appellant then filed a timely appeal of this decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and following the issuance of the Federal 
Circuit's decision in Terry v. Principi, 367 F.3d 1291 (Fed. 
Cir. 2004), the Court reversed the Board's July 2001 decision 
and remanded this matter for adjudication consistent with 
Terry.  Terry held that 38 U.S.C.A. § 5121(a) does not limit 
a survivor's recovery of accrued benefits to those benefits 
accrued in the two-year period immediately prior to the 
veteran's death; rather, such recovery can be awarded for any 
two-year period.

As expressed more fully below, the Board finds that this case 
should be remanded to the regional office (RO) so that the RO 
may readjudicate the claim in light of the Terry decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required.


REMAND

The Board notes that when the Board previously denied the 
claim in July 2001, it did so exclusively on its finding that 
38 U.S.C.A. § 5121(a) limited payment to benefits accruing 
within the last two years of life, and that it was undisputed 
that all benefits accrued within the last two years of the 
veteran's life had been paid.  However, the Board's review of 
the RO's adjudication of the claim reveals that the RO also 
denied the claim on other grounds, and that it is unclear to 
the Board whether the Terry decision may now provide some 
additional basis to award accrued benefits for any two year 
period prior to the veteran's death.  

Consequently, the Board finds that due process considerations 
warrant the remand of this matter so that the RO can 
readjudicate the claim in light of the decision in Terry.

Accordingly, the case is REMANDED for the following action:

The claim for accrued benefits should be 
readjudicated as a result of the decision 
in Terry v. Principi, 367 F.3d 1291 (Fed. 
Cir. 2004).  If the benefit sought is not 
granted in full, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


